Citation Nr: 1142314	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  04-26 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include degenerative joint disease (DJD) of the hips.    

2.  Entitlement to service connection for a bilateral leg disability, to include patellofemoral syndrome of the knees.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to January 1946. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2002 and April 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In its November 2002 decision, the RO denied the Veteran's petition to reopen his claim of entitlement to service connection for a bilateral leg condition.  Thereafter, in its April 2004 decision, the RO denied the Veteran's petition to reopen his claim of entitlement to service connection for a right hip injury; denied the Veteran's petition to reopen his claim of entitlement to service connection for a bilateral knee condition; and denied entitlement to service connection for a left hip condition.  

In March 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge.   
 
When this case was initially before the Board in May 2007, the Board, in pertinent part, reopened the Veteran's claim of entitlement to service connection for a bilateral leg disability, to include a bilateral knee disability; reopened the Veteran's claim of entitlement to service connection for a right hip disability; and remanded the issues of entitlement to service connection for a bilateral leg disability, to include a bilateral knee disability, and entitlement to service connection for a bilateral hip disability for further development.  When this case was returned to the Board in October 2008, the Board, in pertinent part, denied the Veteran's claims of entitlement to service connection for a bilateral leg disability, to include a bilateral knee disability, and denied entitlement to service connection for a bilateral hip disability.  The Veteran appealed the Board's October 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a February 2011 order, granted the parties' joint motion for remand, vacating the Board's October 2008 decision with regard to the issues of entitlement to service connection for a bilateral leg disability, to include a bilateral knee disability, and entitlement to service connection for a bilateral hip disability, and remanding these issues for compliance with the terms of the joint motion. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is in equipoise to warrant a finding that the Veteran's bilateral DJD of the hips was incurred in, or caused by, his active service.

2.  The evidence is in equipoise to warrant a finding that the Veteran's bilateral patellofemoral syndrome of the knees was incurred in, or caused by, his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral DJD of the hips have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 

2.  The criteria for entitlement to service connection for bilateral patellofemoral syndrome of the knees have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants entitlement to service connection for DJD of both hips and patellofemoral syndrome of both knees.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran essentially contends that his current bilateral knee disability and bilateral hip disability are attributable to a Jeep accident that occurred during in-service training in approximately 1943.  Specifically, he has reported that he was thrown from a Jeep, hitting his left foot and landing on his knees, with the impact injuring both his knees and his hips.  The Veteran has also reported that the day after this accident, he went on sick call and was hospitalized for his injuries, and that following his release from the hospital, he received in-service follow-up treatment for his knee and hip injuries on numerous occasions.  Finally, the Veteran has consistently reported that he has experienced bilateral knee and hip pain since the in-service Jeep accident.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Certain chronic disabilities, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed below, because there is no competent evidence showing that the Veteran's bilateral DJD of the hips was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

At the outset, the Board notes that the Veteran's service treatment records were formally found to be unavailable in October 1984 after attempts to locate such records were made earlier that month.  Further, in an October 2002 letter to the Veteran, the National Personnel Records Center (NPRC) reported that the Veteran's file was not currently in the NPRC's possession, noting that if his file had previously been in their possession, it would have been in the area that suffered the most damage in the fire of July 1973 and may have been destroyed.  Significantly, however, the NPRC then went on to report that, while the Veteran's service personnel and treatment records were unavailable, some alternative records were available.  Specifically, the NPRC reported that it had been able to locate a copy of the Veteran's DD-214, as well as copies of his unit's morning reports, dated from May 1943 to December 1943, all of which were associated with the Veteran's claims file.  Of note, these morning reports reveal that the Veteran was hospitalized at Camp Shelby in May 1943; went on sick call on a daily basis for the remainder of May 1943 and during early June 1943; was again hospitalized at Camp Shelby in July 1943; went on sick call once in August 1943; and went on sick call once in October 1943.  Additionally, these records show that, in June 1943 and July 1943, a determination was made that the condition for which the Veteran was receiving treatment was incurred in the line of duty.  See Organization or Detachment Commander's Reports dated June 25, 1943, and July 16, 1943.   

Post-service, in an October 1984 letter, Dr. Joseph C. Fesperman reported that, over the past 30 years (i.e., since approximately 1954), he had treated the Veteran's leg pain on an intermittent basis.  Dr. Fesperman then went on to provide the opinion that the Veteran's leg pain was arthritic in origin and could come from past trauma.  

Thereafter, in April 1985, seven of the Veteran's friends submitted statements in which they reported that they had known the Veteran since he was a child, and that over the years, the Veteran had told each of them about injuring his knees, legs, and hips during an in-service training exercise while at Camp Shelby.  Additionally, the Veteran's friends reported that the Veteran's condition had not appeared to have improved over the years.  

That same month, another one of the Veteran's friends and fellow service members, submitted a statement in which he reported that he had known the Veteran for 39 years, ever since serving together in 1945 in the 273rd, 69th Division at Camp Shelby, and that at that time, the Veteran was having significant trouble with his legs and knees.  In this regard, the Veteran's friend reported that the Veteran had attempted to get medical assistance at that time, but had been refused such treatment.  Finally, the Veteran's friend reported that the Veteran had suffered pain and discomfort over the years as a result of these injuries.  

Subsequently, during treatment with Dr. William Hunter in February 2002, the Veteran was noted to have a six month history of bilateral leg pain.  Additionally, at that time, Dr. Hunter noted the Veteran's report that he had an old back injury from falling off of a truck at age 18 (i.e., in approximately 1942).   Further, during subsequent follow-up treatment with Dr. Hunter in May 2002, September 2002, October 2002, and November 2006, the Veteran was noted to have continuing bilateral leg pain.  

Similarly, during treatment with Suzanne H. Nutt in November 2006, the Veteran was noted to have bilateral leg pain; and during treatment with Dr. Rich Richardson in December 2006, the Veteran was noted to have ongoing left leg pain.  

Thereafter, in January 2004, the Veteran was afforded a hearing before a decision review officer (DRO).  At that time, the Veteran reported that, while stationed at Camp Shelby in 1963 with the 69th Infantry Division, he was involved in a Jeep accident.  Specifically, he reported that he had been thrown from a Jeep, hitting his left heel and then falling to his knees, thereby injuring both legs.  At that time, the Veteran also reported that he went on sick call the day after the accident and has continued to have bilateral knee pain and giving way since.  

Additionally, in July 2004, one of the Veteran's fellow service members submitted a statement, reporting that he had served with the Veteran in the 69th Infantry at Camp Shelby and confirming that the Veteran had been thrown off of a Jeep while training, suffering injuries to his knees and hips.

In an April 2005 letter, Dr. Per L. Larsen provided the opinion that the Veteran's problem with his legs was caused by injuries he sustained when he was thrown from a Jeep during active duty.  

During subsequent VA treatment in August 2005, the Veteran reported having mild joint pain and stiffness, and was diagnosed with osteoarthritis.  

Further, in October 2005, another fellow service member submitted a statement, reporting that he had known the Veteran since they had served together in 1945 in the 273rd, 69th Division at Camp Shelby, and that at that time, the Veteran suffered from trouble with his knees, as well as pain from other injuries.  Moreover, the fellow service member reported that the Veteran had attempted to get in-service treatment for his injuries at that time, but that such treatment had been refused.  

Thereafter, in March 2007, the Veteran was afforded a hearing before a Veteran's Law Judge.  At that time, he again reported that his knee and hip disabilities were incurred during an accident that occurred during training when he was thrown from a Jeep.  Specifically, he reported that the right front wheel of the Jeep in which he was traveling hit a ditch, throwing him from the Jeep and causing him to hit his left heel and fall on both knees, with pain radiating from his knees to his hips.  The Veteran also reported that he was hospitalized in July 1943, following the Jeep accident, and received in-service follow-up treatment on numerous occasions for his injuries.  In this regard, at the hearing, the Veteran's representative asserted that the Veteran's unit's morning reports would confirm that he received such treatment.   Finally, the Veteran reported that he has continued to have bilateral knee and hip pain ever since the in-service accident.  

Subsequently, in March 2008, in compliance with the Board's May 2007 Remand instructions, the Veteran was afforded a VA orthopedic examination of his legs and hips.  At the outset of the examination report, the examiner indicated that he had reviewed the Veteran's claims file, noting that the Veteran's service treatment records were unavailable, and as such, all of the historical information noted was essentially from the Veteran.  In this regard, the examiner reported that the Veteran dated all of his problems to an accident during World War II in which he was thrown out of a Jeep.  With regard to the Veteran's hip condition, the March 2008 VA examiner noted the Veteran's report that his hip pain had been fairly constant and that there was documentation indicating that the Veteran had been undergoing VA and private treatment for such pain.  Additionally, with regard to the Veteran's knee condition, the examiner noted that, according to the Veteran, his references to "leg pain" were really references to "knee pain," and that he had been experiencing problems with his knees (i.e., constant pain, locking, and giving way) since the Jeep accident in the 1940s.  After discussing the Veteran's pertinent history and the results of his physical examination, the examiner diagnosed the Veteran with bilateral DJD of the hips with residuals, and bilateral patellofemoral syndrome of the knees with residuals, which was causing leg pain.  The examiner then went on to state that, at the present time, he could not connect the Veteran's current hip and knee disabilities to the incident that occurred in the 1940s (i.e., when he was allegedly thrown from a Jeep) without resorting to mere speculation.  

Thereafter, in March 2011, in compliance with the Board's February 2011 request for a Veterans Health Administration (VHA) medical opinion, a specialist opinion regarding the etiology of the Veteran's bilateral hip and leg disabilities was obtained.  At the outset of this opinion, the VHA specialist reported that he had reviewed the Veteran's claims file, noting that, insofar as several morning reports dated between May 1943 and October 1943 showed that the Veteran went on sick call and was hospitalized, the record reflected that the Veteran received medical treatment during military service.  In this regard, the VHA specialist noted that, unfortunately, the Veteran's actual service treatment records were unavailable.  

The VHA specialist also acknowledged the Veteran's reports regarding the nature and circumstances of an in-service accident/injury, reporting that the Veteran had submitted numerous statements attesting to the fact that he suffered leg, knee, and hip injuries during service.  Moreover, the VHA specialist reported that, post-service, at the time of his March 2008 VA examination, the Veteran was diagnosed with DJD of both hips and patellofemoral syndrome of both knees.  In this regard, the VHA specialist reported that both DJD and patellofemoral syndrome may be evident in a post-traumatic setting, such as the Jeep accident described by the Veteran.  

Finally, the VHA specialist went on to provide the opinion that, in light of the fact that the Veteran's service treatment records were not available for review, he was inclined to give the Veteran the benefit of the doubt regarding his hip and knee disabilities, and as such, stated that these conditions were at least as likely as not related to his military service.  

As noted above, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Based on the foregoing, the Board finds that the evidence is in equipoise to warrant a finding that the Veteran's bilateral DJD of the hips and bilateral patellofemoral syndrome of the knees were caused by his military service, and namely, a 1943 Jeep accident.  In making this determination, the Board notes that the Veteran is competent to report that he was involved in a Jeep accident during an in-service training exercise in approximately 1943.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  

Similarly, the Veteran is competent to report that he first began experiencing hip and knee pain directly after the 1943 accident, and has experienced such pain since.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he was involved in a Jeep accident during service in which he was thrown from a Jeep.  His records are internally consistent, and it is plausible that he suffered injuries as a result of such an accident, especially given his unit's morning reports, which reveal that he was hospitalized at Camp Shelby in May 1943 and July 1943, and received frequent follow-up treatment thereafter, including treatment in May 1943, June 1943, August 1943, and October 1943.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

Further, the Board finds it significant that, after carefully reviewing the Veteran's claims file, the March 2011 VHA specialist provided the opinion that it was at least as likely as not that the Veteran's current bilateral hip and knee disabilities resulted from his military service, and specifically, the reported in-service Jeep accident.  In this regard, the Board notes that in providing this opinion, the VHA specialist highlighted that, although the Veteran's service treatment records were unavailable, there was evidence of record showing that the Veteran had in fact received in-service treatment on numerous occasions, and that following service, he had been diagnosed with conditions that could result from a traumatic injury, such as the Jeep accident described by the Veteran.  

Additionally, the Board finds it significant that, in an April 2005 letter, one of the Veteran's regular treating doctors, Dr. Larsen, provided the opinion that the Veteran's leg problem was caused by injuries he sustained when he was thrown from a Jeep during active duty.  Similarly, the Board highlights that, in an October 1984 letter, after treating the Veteran's leg condition on an intermittent over the span of 30 years, Dr. Fesperman reported that, the Veteran's leg pain was arthritic in origin and could come from past trauma.  The Board finds the medical opinions of the March 2011 VHA specialist, Dr. Larsen, and Dr. Fesperman to be probative as to the etiology of the Veteran's bilateral hip and bilateral knee disabilities.  

The Board also acknowledges the March 2008 VA examiner's conclusion that he could not connect the Veteran's current bilateral hip and knee disabilities to an alleged in-service incident in the 1940s without resorting to mere speculation.  Significantly, however, insofar as the March 2008 VA examiner failed to identify any other explanation for the etiology of the Veteran's bilateral knee and hip disabilities, and failed to provide an explanation or rationale as to why he could not provide an opinion as to the etiology of these conditions without resorting to mere speculation, the Board finds this opinion to be of less probative value than the 2011 opinion.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Accordingly, considering all of the evidence of record, the Board finds that, resolving reasonable doubt in the Veteran's favor, the Veteran meets all three elements required for service connection for a bilateral knee disability and a bilateral hip disability.  He is currently diagnosed with bilateral DJD of the hips and bilateral patellofemoral syndrome of the knees.  Additionally, he has consistently reported the incident in service that caused these conditions, as well as a continuity of symptomatology since service, as is evidenced by his numerous statements, the statements of his friends and fellow service members, his January 2004 and March 2007 hearing testimony, and the March 2008 VA examination report.  His contentions are further bolstered by his unit's morning reports, which reveal that he received in-service medical treatment around the time of the reported accident, and there is no contrary evidence.  Finally, the specialist who provided March 2011 VHA opinion has determined that it is at least as likely as not that the Veteran's currently diagnosed bilateral DJD of the hips and bilateral patellofemoral syndrome of the knees to his time in service, thereby providing the necessary nexus between the claimed in-service injury and the present disabilities.  

Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claims of entitlement to service connection for bilateral DJD of the hips and bilateral patellofemoral syndrome of the knees are granted.  



ORDER

Service connection for bilateral patellofemoral syndrome of the knees is granted. 

Service connection for bilateral DJD of the hips is granted. 



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


